Title: From George Washington to Thomas McKean, 18 August 1781
From: Washington, George
To: McKean, Thomas


                        
                            Sir
                            Head Quarters near Dobbs’ Ferry Augst 18. 1781
                        
                        Congress having, in their late Regulations respecting promotion, pointed out certain districts in which
                            Battalion Officers are to be promoted to the rank of Brigadrs by seniority—the senior Colonels in those Districts who
                            suppose themselves, in consequence of that Resolution, entitled to succeed as Brigadiers to the command of the Brigades
                            which are now Vacant, are anxious respecting their present situation—Frequent applications have been made by the General
                            Officers on that subject—and I have engaged to represent the state of the Matter to Congress.
                        I have also thought proper to forward to your Excellency the enclosed representation made on the same subject
                            by the General & Feild Officers of the Connecticut & Rhode Island Lines; and beg leave to submit to
                            Congress the propriety & expediency of making the appointments in the several Districts in which there are
                            vacancies; agreeably to the plan prescribed in their act of the 25th of May last. I have the honor to be.

                    